  Case 2:20-cv-00277-HCN Document 19 Filed 07/01/20 PageID.89 Page 1 of 3




Michael A. Zody, USB #5830
Aaron M. Worthen, USB #15292
PARSONS BEHLE & LATIMER
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: 801.532.1234
Facsimile: 801.536.6111
MZody@parsonsbehle.com
AWorthen@parsonsbehle.com
ecf@parsonsbehle.com
Attorneys for Oracle Corporation


                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 MARK BARRETT, an individual,                          REQUEST TO SUBMIT FOR DECISION:
                                                       MOTION TO COMPEL ARBITRATION
                     Plaintiff,
                                                       Case No. 2:20-CV-277-PMW
 vs.
                                                       Judge Howard C. Nielson
 ORACLE CORPORATION, a Delaware
 corporation,

                     Respondent.



        Pursuant to DUCivR 7-3, Respondent Oracle Corporation (“Oracle”), by and through

counsel, respectfully requests that Oracle’s Motion to Compel Arbitration be submitted for

decision.

        1.          On June 12, 2020, Oracle filed its Motion to Compel Arbitration. [Dkt. No. 16.]

        2.          Plaintiff Mark Barrett did not file a responsive brief by June 26, 2020, the deadline

to do so and did not request an extension. See DUCivR 7-1(b)(3)(B).

        3.          Under DuCivR 7-1(d), the Court may “grant[] the motion without further notice,”

based on Plaintiff’s failure to timely respond.


4818-5263-0721.v1
  Case 2:20-cv-00277-HCN Document 19 Filed 07/01/20 PageID.90 Page 2 of 3




        4.          To date, no hearing has been requested. Oracle’s Motion to Compel Arbitration is

ready for decision by the Court.

        5.          Accordingly, the Motion to Compel Arbitration may be granted, compelling

arbitration and dismissing this matter.

        DATED July 1, 2020.

                                                        /s/Michael A. Zody
                                                        Michael A. Zody
                                                        Aaron M. Worthen
                                                        PARSONS BEHLE & LATIMER
                                                        Attorneys for Oracle Corporation




                                                    2
4818-5263-0721.v1
  Case 2:20-cv-00277-HCN Document 19 Filed 07/01/20 PageID.91 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 1st day of July, 2020, I electronically filed the foregoing

REQUEST TO SUBMIT FOR DECISION: MOTION TO COMPEL ARBITRATION with

the Clerk of the Court using the CM/ECF system, which will send an electronic notification to

counsel of record for all of the parties.

                                                /s/Michael A. Zody




                                               3
4818-5263-0721.v1
